Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 1 of 15 PagelD: 3401

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DISCOVER BANK,
Plaintiff, Civil Action No. 18-16020 (MAS) (TJB)
v.
MEMORANDUM OPINION
GREENWOOD HOUSE HOME FOR
THE JEWISH AGED, et al.,
Defendants.

 

 

This matter comes before the Court upon review of its docket. On November 9, 2018,
Plaintiff Discover Bank (“Discover” or Plaintiff’) filed a Verified Complaint for Interpleader (the
“Complaint™) against Defendants Greenwood House Home for the Jewish Aged t/a Abrams
Residence (“Greenwood”); First Bank;' Leslie J. Shayne (“Shayne”), appearing pro se; Charlotte
Shayne (“Charlotte Shayne’); and Sondra Lampl (“Lampl”) (collectively, “Defendants”™).
(Compl., ECF No. 1.)

I. BACKGROUND?
A, Factual Background
On or about October 2, 2018, Discover received correspondence (the “Greenwood

Correspondence”) from Greenwood’s counsel directing it to “comply with the enclosed [o]rder

 

' On November 26, 2018. Defendant First Bank was voluntarily dismissed by Discover and
terminated from the above-captioned matter. (ECF No. 9.}

? The factual and procedural histories of this matter are well known to the parties and the Court.
The Court, therefore. only recounts the details necessary to resolve the newly reinstated motions.
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 2 of 15 PagelD: 3402

and not permit the funds in the enclosed [Discover] account [owned by Shayne] to be disbursed[,]”
other than to the firm’s trust account. (Compl. ¥ 12; Certification of David G. Murphy (“Murphy
Certification”) *7°, ECF No. 1-3.) Included with the Greenwood Correspondence were copies of
two orders: (1) a September 14, 2018 order from the Superior Court of New Jersey. Chancery
Division—General Equity, for Mercer County. in the matter captioned Greenwood House Home for
the Jewish Aged ta Abrams Residence v. Charlotte Shayne, et al., consolidated docket numbers
MER-C-69-17 and MER-L-000290-17 (Compl. § 13; Murphy Certification *8—10); and (2) an
August 14, 2018 order from the Superior Court of New Jersey, Chancery Division—Probate Part,
for Mercer County, in the matter captioned /n the Matter of Charlotte Shayne, an Alleged
Incapacitated Person, docket number 18-00597 (Compl. 4 13; Murphy Certification * 15-19). Also
included with the Greenwood Correspondence was a copy of an account statement for a Discover
account belonging to Shayne “reflecting deposits, withdrawals, and transfers among multiple
accounts . . . with many transactions identified with a hand-written asterisk.” (Compl. § 14;
Murphy Certification *11-14.) Based on the Greenwood Correspondence and attached orders,
Discover concluded that “it appear[ed] that funds belonging to Charlotte Shayne were deposited
with and transferred to [Shayne].” (Compl. 4 15.) Thereafter, Discover froze ail Discover accounts
belonging to Shayne. (/d. | 16.)

On or about October 18, 2018, Discover received correspondence from Shayne (the

“Shayne Correspondence”) demanding that Discover immediately unfreeze and release the funds.

 

3 The Court notes that although the Murphy Certification states that various documents have been
attached and labeled as exhibits, Exhibit 1 is the only attachment that has been clearly labeled.
Although blank pages are interspersed between subsequent documents. these documents lack a
clear label identifying them. For clarity, the Court. therefore, will refer to the page number in the
ECF header and denotes such reference with an asterisk. All future references to the page number
in the ECF header are similarly denoted with an asterisk.

bo
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 3 of 15 PagelD: 3403

(Compl. { 17; Murphy Certification *25.) Included with the Shayne Correspondence were copies
of two orders: (1) a July 28, 2017 order from South Carolina Probate Court, Oconee County, in
the matter captioned Leslie Jay Shayne a/k/a Les Shayne. Petitioner. In the Matter of Charlotte
Shayne, an [a]lleged incapacitated person, docket number 2017:GC-37-00-003 and 004 and titled
“Final Order Appointing Leslie Jay Shayne a/k/a Les Shayne Guardian And Conservator Over
Charlotte Shayne, An Incapacitated Person” (Compl. J 18; Murphy Certification *30-40); and (2)
an October 17, 2018 order from South Carolina Probate Court, Oconee County, in the matter
captioned /n re: Leslie Jay Shayne, also with the docket number 2017:GC-37-00-003 and 004 (the
“South Carolina Probate Order”) (Compl. { 18; Murphy Certification *26-29). The South Carolina
Probate Order stated that Discover was to “immediately release the freeze on [Shayne’s] accounts
... and that [Shayne] either be wired or be sent cash or an equivalent for all the funds” that had
been frozen. (Murphy Certification *29.) The South Carolina Probate Order also noted that
“[fJailure to do so will result in [Discover] being subject to [c]ontempt of [cJourt sanctions.” (/d.)

On November 6, 2018, Shayne sent Discover correspondence that included a copy of a
court order from South Carolina Probate Court, Oconee County. holding Discover in contempt of
court. (Compl. { 19.) On November 9, 2018, Discover filed the underlying interpleader action. (/e.
120.)

B. Procedural Background

Plaintiff seeks to interplead “at least $68,911.75, which is currently held in bank accounts
with Discover in the name of Leslie J. Shayne” (the “Discover Accounts”). (/d. § 10.) On
January 28, 2019, the Honorable Chief Judge Freda L. Wolfson. U.S.D.J.. enjoined Defendants

“from instituting or prosecuting legal proceedings in state or federal courts affecting, involving, or

add
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 4 of 15 PagelD: 3404

any way relating to the Discover [A]ccounts.” (Jan. 28, 2019 Order J 1. ECF No. 36.) Motion
practice ensued.

On September 26, 2019, Judge Wolfson entered an order that terminated all motions (the
“Terminated Motions”) pending a status conference and hearing on October 21, 2019.
(Sept. 26, 2019 Text Order, ECF No. 137.) The Terminated Motions include: (1) Greenwood’s
Cross-Motion for Limited Relief from the January 28, 2019 Order (ECF No. 43); (2) Shayne’s
Motion to Strike (ECF No. 51); (3) Shayne’s Cross-Motion to Lift the Freeze on Personal Funds
(ECF No. 54); (4) Shayne’s Motion to Deny and Dismiss Greenwood’s Cross-Motion (ECF
No. 59); (5) Shayne’s Motion for Summary Judgment and Cross-Motion to Strike (ECF No. 70);
(6) Shayne’s Emergent Motion to Dismiss (ECF No. 75); (7) Shayne’s Motion to Dismiss for Lack
of Jurisdiction (ECF No. 101); (8) Shayne’s Motion for Payment of Accounting Fees? (ECF
No. 120); and (9) Shayne’s “Motion for Reconsideration of Judge Wolfson’s Order Denying
[Shayne’s] Motion to Recuse”? (ECF No. 132). The September 26, 2019 Order also required the
parties “to abstain from filing any additional motions or requests without leave of [the C]ourt.”
(Sept. 26, 2019 Text Order.)

On October 21, 2019, following the status conference, Judge Wolfson sua sponte recused
herself from the matter and directed the Clerk of the Court to re-assign the case. (Oct. 21. 2019
Order 2, ECF No. 140.) On October 22, 2019, this matter was reassigned to the Undersigned.
Notwithstanding the Court's September 26, 2019 Order, without seeking leave of the Court, on

December 2, 2019 Shayne filed an Emergent Motion for Return of Monies and for Summary

 

* This motion was incorrectly docketed as “Motion for Discovery.” (See ECF No. 120.)

> On October 21, 2019. Judge Wolfson reinstated and denied this motion. (See Oct. 21. 2019 Order.
ECF No. 140.)
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 5 of 15 PagelD: 3405

Judgment. (ECF No. 144.) On December 3, 2019, Discover requested the Court to strike Shayne’s
motion for violating the Court’s September 26, 2019 Order. (ECF No. 145.) On December 6, 2019,
Greenwood e-filed correspondence joining Discover’s request. (ECF No. 146.) On December 30,
2019, Shayne e-filed correspondence addressing both filings. (ECF No. 147.)

On January 22, 2020, the Court entered an Order requiring Shayne to submit
correspondence regarding the status of his appeal pending in the New Jersey Superior Court,
Appellate Division.® On February 4. 2020, Shayne e-filed correspondence indicating that “[t]he
case is still under appeal[] and is in the initial brief writing stages.” (ECF No. 149.) That same day,
Shayne filed another Motion for Emergent Relief (ECF No. 150), without leave of the Court, which
Greenwood and Discover opposed (ECF Nos. 152, 153).

I. DISCUSSION

The Court now reinstates the Terminated Motions and decides them as follows.

A. Greenwood’s Cross-Motion for Limited Relief

On February 14, 2019, Greenwood filed a Cross-Motion (“Greenwood’s Cross-Motion”)
for Limited Relief from the Court’s January 28. 2019 Order.’ (Greenwood’s Cross-Mot., ECF No.
43.) Specifically, Greenwood sought relief from the Order to “levy its judgment and perfect a lien
against the [Discover Accounts] frozen by Discover Bank. but not [to] seek a turnover of the
funds.” (/d. at2.) On March 4, 2019, Discover e-filed correspondence that acknowledged

Greenwood’s filing and requested an Order directing Discover to deposit the funds identified in

 

§ Shayne informed the Court of this appeal during the October 21. 2019 status conference.
(Tr. 3:22—23, 4:12-16, ECF No. 142.)

? The January 28, 2019 Order was issued pursuant to 28 U.S.C. § 2361. which provides, inter alia,
that in an interpleader action, “a district court may . . . enter [an] order restraining [the parties]
from instituting or prosecuting any proceeding . . . affecting the property. instrument or obligation
involved in the interpleader action until further order of the court.” 28 U.S.C. § 2361.
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 6 of 15 PagelD: 3406

its Interpleader Complaint with the Court. (ECF No. 49.) On March 6, 2019, Shayne opposed.
(ECF No. 52.)

Here, because the Court is issuing an Order to Show Cause that. in part. addresses the
propriety of the underlying interpleader action, the Court finds consideration of Greenwood’s
Motion to be premature. Given the Court’s inherent ability to control the matters on its docket and
in the interest of judicial economy, the Court denies Greenwood’s Cross-Motion without prejudice.

B. Shayne’s Terminated Motions

The Court now turns to the seven reinstated motions filed by pro se Defendant Shayne.
(ECF Nos. 51, 54, 59, 70, 75, 101, 120.) It is well-settled that “[a] document filed pro se is to be
liberally construed.” Shah v. Caesars Entm’t Corp., No. 18-14108, 2019 WL 5558356, at *2
(D.N.J. Oct. 28, 2019) (quoting Erickson vy. Pardus, 551 U.S. 89, 94 (2007) (internal citations and
quotations omitted)). However, “[pro se litigants] cannot flout procedural rules—they must abide
by the same rules that apply to all other litigants.” Mala v. Crown Bay Marina, Inc.. 704 F.3d 239,
245 (3d Cir. 2013) (citing McNeil v. United States, 508 U.S. 106, 113 (1993) (stating the Supreme
Court has “never suggested that procedural rules in ordinary civil litigation should be interpreted
50 as to excuse mistakes by those who proceed without counsel.”)).

Local Civil Rule 7. 1(d)}(!) states, in relevant part:

No application will be heard unless the moving papers and a brief,
prepared in accordance with [Local Civil Rule] 7.2. and proof or
acknowledgment of service on all other parties, are filed with the
Clerk at least 24 days prior to the noticed motion day. The brief shall
be a separate document for submission to the Court. and shall note
the motion day on the cover page.

L. Civ. R. 7.1(d)(1). In lieu of a brief, “a party may file a statement that no brief is necessary and

the reasons therefor.” L. Civ. R. 7.1(d)(4). Additionally, “[a]rguments of the facts and the law shall
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 7 of 15 PagelD: 3407

not be contained” in affidavits, declarations, or certifications, and “[lJegal arguments and
summations in such documents will be disregarded by the Court.” L. Civ. R. 7.2(a).

A motion that “contains no legal argument and is [] unaccompanied by a separate brief or
statement that no brief necessary ... violates [Local Civil Rule] 7.1(d) and may be denied [on]
that basis alone.” Roy v. Ramsey Moving Sys., No. 15-3330, 2016 WL 1163932, at *4 n.2 (D.N.J.
Mar. 23, 2016); see also U.S. Small Bus. Admin. v. Klein, No. 08-1964, 2009 WL 1457119,
at *1—2 (D.N.J. May 26, 2009) (denying motion to dismiss because the defendant filed a one-page
certification without an accompanying brief or statement explaining why no brief was
necessary); Developers Sur. & Indem., Co. v. NDK Gen. Contractors, inc., No. 06-0086, 2007 WL
542381, at *2 (D.N.J. Feb. 15, 2007) (“Because [plaintiffs application does not meet the
requirements of Local Civil Rule 7.1(d)(1), the Court will not hear [p]laintiff's application.”).

Here. although Shayne is proceeding pro se, the Court notes that he is an attorney, licensed
in the state of South Carolina, who has thirty-eight years of experience. (See Shayne Cert. J 1, ECF
No. 20.) Despite his background, Shayne failed to file any motion with a legal brief or a statement
explaining why no brief was necessary. (See ECF Nos. 51. 54, 59, 70. 75, 101. 120.) Although
some of Shayne’s motions contain certifications, the certifications are replete with factual
arguments and contain occasional citations to South Carolina statutes, in violation of Local Civil
Rule 7.2. (See ECF Nos. 51-1, 54-2, 70-3. 101-1, 120.)

While the Court is aware of Shayne’s pro se status. the Court nevertheless finds that
Shayne’s motions are procedurally deficient because the motions fail to comply with the Local
Civil Rules. The Court finds, therefore, that it could deny Shayne’s Terminated Motions on this

basis alone. The Court, however, will also address the merits of Shayne’s Terminated Motions.
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 8 of 15 PagelD: 3408

1. Shayne’s Motion to Strike

On March 6, 2019. Shayne filed a Motion to Strike “any and all references to or statements
by [opposing counsel], stating that [he] “stole” or ‘took’ or ‘looted’ Charlotte Shayne’s money”
and any similar or related statements. (Shayne’s Mot. to Strike, ECF No. 51.) On March 18, 2019,
Greenwood and Discover opposed Shayne’s Motion. (Greenwood Strike Opp’n, ECF No. 65;
Discover Strike Opp’n, ECF No. 68.) Specificaily, Greenwood argued that such terms were
appropriate because, infer alia, the New Jersey Superior Court had “entered a final judgment
against [Shayne] for $279,223.16, for making fraudulent transfers. . . .” (Greenwood Strike
Opp’n 2.)

Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from a pleading
an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f). Motions to strike are “highly disfavored” and “will generally be denied unless the
allegations have no possible relation to the controversy and may cause prejudice to one of the
parties, or if the allegations confuse the issues.” Natreon, Inc. v. lxoreal Biomed, Inc.,
No. 16-4735. 2017 WL 3131975, at *4—5 (D.N.J. July 21, 2017) (internal quotations and citations
omitted); see also Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002).

Shayne includes no brief or citation to legal authority in support of his motion. (See
generally Shayne’s Mot. to Strike.) Moreover, on December 5, 2018, the Superior Court of New
Jersey, Chancery Division. Mercer County. issued a Revised Fina! Judgment in Greenwood’s favor
in the amount of $279,223.16. (Dec. 5. 2018 N.J. Super. Ct. Revised Final Judgment, Ex. 3 to Feb.
14, 2019 Decl. of R. James Kravitz (“Kravitz Decl.”), ECF No. 43-2.) Of that judgment.

$191,884.63 was awarded pursuant to Greenwood’s fraudulent transfer claim against Shayne. (fe.
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 9 of 15 PagelD: 3409

at 2.) This award, coupled with Shayne’s failure to proffer any legal argument or citation to legal
authority, is fatal to his motion. The Court, accordingly. denies Shayne’s Motion to Strike.
2. Shayne’s Cross-Motion to Lift Freeze on Personal Funds

On March 7, 2019, Shayne filed a cross-motion seeking an order lifting the freeze on his
personal funds and opposing Greenwood’s Cross-Motion. (Shayne’s Personal Funds Mot., ECF
No. 54.) Shayne includes no brief or citation to legal authority in support of his motion. (See
generally id.)

Here. because the Court is issuing an Order to Show Cause that, in part, addresses the
propriety of the underlying interpleader action, the Court finds consideration of Shayne’s Motion
to be premature. Given the Court's inherent authority to control the matters on its docket and in
the interest of judicial economy, the Court denies Shayne’s Cross-Motion to Lift Freeze on
Personal Funds without prejudice.

3. Shayne’s Motion to Deny and Dismiss Greenwood’s Cross-Motion

On March 13, 2019, Shayne filed a Motion to Deny and Dismiss Greenwood’s
Cross-Motion. (Shayne’s Mot. to Deny and Dismiss. ECF No. 59.) Shayne includes no brief or
citation to legal authority in support of his motion. (See generally id.) First. a “motion to deny” is,
in effect. opposition to a motion, not a motion in and of itself. Next. as discussed in section [1.A..
the Court has denied Greenwood’s Cross-Motion. The Court. therefore. to the extent it can be
considered a motion, finds Shayne’s Motion to Deny and Dismiss Greenwood's Cross-Motion

moot.

9
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 10 of 15 PagelD: 3410

4. Shayne’s Motion for Summary Judgment and Cross-Motion to Strike

On March 19, 2019, Shayne filed a Motion for Summary Judgment and Cross-Motion to
Strike Greenwood’s Cross-Motion. (Shayne’s Mot. for Summary Judgment and Mot. to Strike,
ECF No. 70.)

Summary judgment is appropriate if the record demonstrates “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby. Inc..477 U.S. 242, 250 (1986). A material fact raises
a “genuine” dispute if *‘a reasonable [fact finder] could [find] for the non-moving party.” Williams
vy. Borough of W. Chester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting Anderson, 477 U.S. at 250).
To determine whether a genuine dispute of material fact exists, the Court must consider all facts
and reasonable inferences in a light most favorable to the non-movant. Curley v. Klem, 298 F.3d
271, 276-77 (3d Cir. 2002). The Court must grant summary judgment if the non-moving party
fails to demonstrate proof beyond a “mere scintilla” of evidence that a genuine dispute of material
fact exists. Big Apple BMW, Inc. v. BMW of N. Am. inc., 974 F.2d 1358, 1363 (3d Cir. 1992)
(citation omitted).

Motions to strike are “highly disfavored” and “will generally be denied unless the
allegations have no possible relation to the controversy and may cause prejudice to one of the
parties, or if the allegations confuse the issues.” Natreon, Inc., 2017 WL 3131975, at *4—-5 (internal
quotations and citations omitted).

Here, Shayne includes no brief or citation to legal authority in support of his motion. (See
generally Shayne’s Mot. for Summary Judgment and Mot. to Strike.) Shayne argues that he is
entitled to summary judgment and asserts, without support. that “there is no genuine issue of fact

that [none of the assets in any of these Discover Accounts belong to Charlotte Shayne.]” Ud. at 1}

10
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 11 of 15 PagelD: 3411

(all caps in original). Shayne’s statement is entirely unsupported by the record before the Court.
Indeed, the basis of the underlying interpleader action is that there is a dispute over entitlement to
the funds in the Discover Accounts.

Additionally. Shayne’s motion fails to comply with Local Civil Rule 56.1({a) which states,

in relevant part:

(a) Statement of Material Facts Not in Dispute: On motions for
summary judgment, the movant shall furnish a statement which sets

forth material facts as to which there does not exist a genuine

[dispute], in separately numbered paragraphs citing to the affidavits

and other documents submitted in support of the motion. A motion

for summary judgment unaccompanied by a statement of material

facts not in dispute shall be dismissed.
L. Civ. R. 56.1(a) (emphasis added). Shayne’s motion does not include a statement of material
facts not in dispute. (See generally Shayne’s Mot. for Summary Judgment and Mot. to Strike.)
instead Shayne’s motion is simply a recitation of the same rambling and unsupported arguments
he has repeatedly advanced in this proceeding. The Court, therefore. denies Shayne’s motion to
the extent he seeks summary judgment.

To the extent a portion of Shayne’s motion can be characterized as a motion to strike, it is
unclear to the Court what relief Shayne seeks. It appears that Shayne seeks to “strike” Greenwood's
Cross-Motion. It is unclear to the Court. however, whether Shayne intends his motion to be a
formal opposition to Greenwood’s Cross-Motion or alternatively Shayne is seeking an order from
the Court striking Greenwood’s Cross-Motion from the record in its entirety. (See generally id.)
Because motions to strike are highly disfavored and because Shayne has failed to articulate a

coherent argument in support of his position. the Court denies Shayne’s motion to the extent it

seeks to “strike” Greenwood’s Cross-Motion.
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 12 of 15 PagelD: 3412

5. Shayne’s Motions to Dismiss

On March 28, 2019, Shayne filed an Emergent Motion to Dismiss (“Shayne’s Emergent
MTD”) (ECF No. 75) and on May 17, 2019 filed a Motion to Dismiss for Lack of Jurisdiction
(“Shayne’s Jurisdiction MTD”) (ECF No. 101).

Shayne includes no brief or citation to legal authority or rule of civil procedure in support
of either of his motions. (See generally Shayne’s Emergent MTD; see generally Shayne’s
Jurisdiction MTD.) Shayne’s Emergent MTD argues. without support, that this action should be
dismissed because “this Court lacks jurisdiction and because this action is in direct violation and
conflict with the Uniform Enforcement of Foreign Judgments Act.” (Shayne’s Emergent MTD *2,
ECF No. 75.) Shayne’s support for this statement consists of a handful of conclusory statements
without any support in the record. (See generally id.)

Shayne’s Jurisdiction MTD advances nearly identical unsupported arguments but also. for
the first time. contends that res judicata precludes this Court from exercising jurisdiction.
(Shayne’s Jurisdiction MTD.) Specifically, Shayne argues that “this matter was already decided
by way of [a] Final Order by the South Carolina Probate Court, and this Court has no jurisdiction
or authority as an appellate reviewer of that decision and the matter is res judicata as no appeal
was taken of the South Carolina Order, that the United States District Court has already remanded
this case back to the South Carolina Probate Court, and this Court has no authority to override or
interfere or intercede with that decision ....” (/d.)

Shayne’s Emergent Motion to Dismiss and Shayne’s Motion to Dismiss for Lack of
Jurisdiction are both fatally flawed. Beyond lacking any citation to legal authority, the motions are
rambling, incoherent, and at times incomprehensible. Shayne never mentions, for example.

whether he is challenging the Court's subject matter jurisdiction, personal jurisdiction, asserting
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 13 of 15 PagelD: 3413

venue is improper, or advancing some other jurisdictional challenge. (See generally Shayne’s
Emergent MTD; see generally Shayne’s Jurisdiction MTD.) While the Court is cognizant of
Shayne’s pro se status, he nevertheless is a licensed attorney. Because Shayne has failed to
articulate a coherent argument in support of his Emergent Motion to Dismiss and his Motion to
Dismiss for Lack of Jurisdiction, the Court denies both motions.
6. Shayne’s Motion for Payment of Accounting Fees

On August 14, 2019, Shayne filed a Motion for Payment of Accounting Fees, incorrectly
titled a “Motion for Discovery.” (Shayne’s Mot. for Accounting Fees, ECF No. 120.) Shayne seeks
payment for the “forensic accounting conducted by CPA Cynthia Busbee” which Shayne contends
“proved and concluded that none of the funds in any of the frozen Discover [A]ccounts belonged
to Ms. Charlotte Shayne.” (/d. *2.) Greenwood opposed, arguing that Shayne’s motion should be
denied because, “(1) Ms. Busbee is [Shayne’s] personal accountant. whom he hired despite
knowing of [Greenwood’s] and [Discover’s] objections; (2) Ms. Busbee’s report did not address
the operative question of the source of the funds held in the Discover [Accounts]; and (3) Ms.
Busbee’s report rendered conclusions that are incorrect as a matter of law.” (Greenwood's
Accounting Opp’n, ECF No. 128.) Indeed. Greenwood noted, in a status report filed with the Court
on February 20, 2019, that it had promptly informed Shayne that “it could not agree to [Shayne’s]
personal tax preparer performing the [forensic accounting] analysis.” (Feb. 20. 2019 Status Report
3, ECF No. 45.)

Discover similarly opposed, arguing that Shayne’s “contentions are meritless” and
similarly noting that Shayne’s “decision to hire Ms. Busbee was unilateral, and none of her

findings have been objectively verified.” (Discover’s Accounting Opp’n, ECF No. 130.)
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 14 of 15 PagelD: 3414

Shayne offers no legal argument or citation to legal authority in support of his motion. (See
generally Shayne’s Mot. for Accounting Fees.) Because the underlying merits of the interpleader
action have yet to be decided, the Court finds that consideration of Shayne’s Motion for Payment
of Accounting Fees is, at best, premature. The Court, therefore, denies Shayne’s Motion for
Payment of Accounting Fees without prejudice.

Cc. Shayne’s Post-September 26, 2019 Motions

On September 26, 2019, the Court ordered the parties “to abstain from filing any additional
motions or requests without leave of [the CJourt.” (Sept. 26, 2019 Text Order.) Notwithstanding
the Order and without seeking leave of the Court. Shayne filed an Emergent Motion for Return of
Monies and for Summary Judgment on December 2. 2019. (ECF No. 144.) On February 4, 2020,
Shayne filed a Motion for Emergent Relief. (ECF No. 150.) Because they were filed in violation
of the Court’s September 26, 2019 Order. the Court denies both motions.

D. Shayne’s Request for Funds to Obtain Local Counsel

Although the Court denied Shayne’s Motion for Emergent Relief for violation of the
Court’s September 26, 2019 Order, in the interests of justice, the Court finds good cause to address
Shayne’s request for the return of funds.

Shayne requested the Court release to him $100,000 from the frozen Discover Accounts to
cover attorneys’ fees and other costs associated with retaining local counsel. (Mot. For Emergent
Relief 4, ECF No. 150.) Judge Wolfson previously unfroze and released approximately $30,000
to cover Shayne’s basic living expenses. (See Jan. 28, 2019 Order 4 3; Tr. 41:14-24.) Here, the
Court finds good cause to order the parties to show cause why these funds should not be released

to Shayne.

14
Case 3:18-cv-16020-MAS-TJB Document 160 Filed 05/29/20 Page 15 of 15 PagelD: 3415

I. CONCLUSION

In sum, the Court: denies without prejudice Greenwood’s Cross Motion, Shayne’s
Cross-Motion to Lift the Freeze on Personal Funds, and Shayne’s Motion for Payment of
Accounting Fees; denies as moot Shayne’s Motion to Deny and Dismiss Greenwood’s Cross-
Motion; and denies Shayne’s Motion to Strike. Shayne’s Motion for Summary Judgment and
Cross-Motion to Strike, Shayne’s Emergent Motion to Dismiss. Shayne’s Motion to Dismiss for
Lack of Jurisdiction, Shayne’s Emergent Motion for Return of Monies and for Summary
Judgment, and Shayne’s Motion for Emergent Relief.

Based on its review of the docket, the Court also finds good cause to issue an Order to
Show Cause addressing certain issues the Court has identified. The Court will enter an Order

consistent with this Memorandum Opinion.

s! Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: May 29, 2020
